SEILER, Judge,
dissenting.
I must respectfully dissent. I am unable to believe that we should interpret the statutory provisions before us according to language quoted in the principal opinion from Taylor v. Dimmitt, 336 Mo. 330, 78 S.W.2d 841, 843 (1934), whereby the Land Clearance for Redevelopment Authority has only such powers as remain after resolving any reasonable doubts as to the existence of power against the corporation. I say this because the statute before us contains in its body the construction which is to be placed upon it and it seems to me that we are bound by such declaration on the part of the lawmakers. I refer to § 99.650, which contains the following sentence: “This law shall be construed liberally to effectuate the purposes hereof.” Where a rule of construction is contained in the statute itself, that rule should be applied if it is necessary *336to use any rules of construction in determining the meaning or effect of the law. State ex rel. Triay v. Burr, 79 Fla. 290, 84 So. 61, 74 (1920). See also, 82 C.J.S. Statutes § 315, as follows: “The legislature may define certain words used in the statute, or declare in the body of the Act, the construction to be placed thereon, and the court is bound by such definition or construction, and will apply it although otherwise the language would have been construed to mean a thing different from that contemplated by such . . . rule of construction.”
The principal opinion refers to State ex rel. Mitchell v. City of Sikeston, 555 S.W.2d 281, 288 (Mo. banc 1977). There the court quoted the same language from Taylor v. Dimmitt relied upon here, but the Sikeston case was dealing with § 91.010, RSMo 1969, which authorizes municipalities to purchase power from vendor cities and which contains no language about how it shall be construed, unlike the statutes before us. In addition, the court in City of Sikeston distinguished Taylor v. Dimmitt upon its facts, pointing out there were two statutes there involved, both dealing directly with municipalities and the only question before the court was whether these statutes authorized the vendor municipality to erect transmission facilities outside the city. The court pointed out that the second of the two statutes explicitly gave this authority to the purchasing municipality, thus evidencing a desire on the part of the legislature to preclude vendor municipalities from the field. Assuming that a Land Clearance for Redevelopment Authority is to be considered the same as a municipal corporation in determining what powers it can exercise,1 I do not believe City of Sikeston supports the narrow interpretation of powers used in the principal opinion, despite its reference to Taylor v. Dimmitt.
One of the exhibits before us is exhibit D, the urban renewal map for Kansas City, Missouri. There are some 17 areas designated for urban renewal activity in Kansas City. Some of these areas are quite extensive, covering hundreds of city blocks. Each proposed area has received the approval of the Kansas City city council.
There is more to successful urban renewal than the leveling of structures in slum areas and the clearing of the land. The area must then be put to some constructive use. Section 99.310, which states the legislative declaration as to the purpose of the law, makes it clear that the construction of housing, not merely the razing of slum or delapidated areas, is the final objective of the Act. One of the ways to do this is to make money available to developers, builders, and owners.
As is suggested in one of the amici briefs, inflation makes it more and more difficult to build new or renovate older family residences and to attract the necessary mortgage funds for inner city residential neighborhoods. One incentive would be a lower mortgage interest rate which can be achieved by use of the proposed bonds. Counsel suggests, and I believe accurately, that “[i]f ever there was a need which has • caught up with the intent of the law, it is in the present instance, wherein the Respondent contemplates the utilization of the Redevelopment Act for the issuance of its mortgage bonds for home renovation and construction.”
Section 99.480 gives the authority the power to issue bonds. It states:
“(1) An authority shall have the power to issue bonds from time to time in its discretion for any of its corporate purposes including the payment of principal and interest .
“(3) An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable: [from proceeds of the projects whether or not that project was financed by the bonds].” (emphasis added)
*337From this, given the liberal construction provision in particular, it appears that the authority is given discretion to issue any type of bond it finds appropriate to effectuate any of its corporate purposes. Thus, it would seem that bonds to finance mortgages and loans to lenders should be proper if they effectuate a corporate purpose.
The question then becomes, what are the authority’s corporate purposes? If this refers to the declaration of policy in § 99.310, then that section must be analyzed. Indeed, the principal opinion points out that respondent’s powers must be construed in the light of those purposes. That section sets out the evils of unsafe and insanitary housing and housing areas, and says that unsafe conditions, etc., are beyond control by conventional methods and: “that the elimination or prevention of the detrimental conditions in such areas, the acquisition and preparation of land in or necessary to the development, renewal or rehabilitation of such areas and its sale or lease for development, renewal or rehabilitation in accordance with general plans and redevelopment or urban renewal plans of communities and any assistance which may be given any public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired” and that certain areas may be beyond help and need to be cleared, but, where possible, rehabilitation shall be used. It concludes that a municipality shall, to the greatest extent feasible in carrying out this law, “afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment or renewal of areas by private enterprise.”
Thus, the policy provisions state that the purpose of the law is to end blight through clearance and redevelopment, with a preference toward redevelopment through rehabilitation and through the use of private enterprise. What more appropriate method of carrying this purpose out than through a bond issue which enables the authority to make loans to individuals for mortgages for redeveloping one-to-four-family residences, and through loans to private lenders who will in turn make loans to individual mortgagors? The latter will allow maximum involvement from private enterprise within the confines of the purposes of the Act to remove blight and to redevelop.
If “corporate purposes” in § 99.480 refers to more specific corporate powers, then § 99.420, defining corporate powers (as opposed to policy) becomes relevant. The section begins: “An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all powers necessary or convenient to carry out and effectuate the purposes and provisions of this law, including the following powers in addition to others herein granted.”
The final subsection of § 99.420 states: “(14) To exercise all powers or parts or combinations of powers necessary, convenient or appropriate to undertake and carry out land clearance, redevelopment and urban renewal plans and projects and all powers herein granted.”
Thus the bond power could properly be combined with some other powers set out in § 99.420 to help carry out the purposes of land clearance and redevelopment.
Section 99.420(4) states: “Within its area of operation [the authority shall have the power] to purchase, lease, obtain options upon, acquire . . . any real or personal property or any interest therein . necessary or incidental to a land clearance project or urban renewal project; to hold, improve, clear or prepare for redevelopment or urban renewal any such property; to develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities . to enter into contracts with redevelopers of property . . . regarding the use of such property for residential, commercial, industrial, recreational purposes or for public purposes . . . .”
“Land clearance project” is defined by § 99.320(10)(d) as “any work or undertaking: ” “[t]o develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities.”
A “redeveloper” is defined by § 99.320(17) as “any person, partnership, or public or *338private corporation or agency which enters or proposes to enter into a redevelopment or rehabilitation or renewal contract.”
Subsection (16), § 99.320 defines real property to include “liens by way of . mortgage.” Thus, the authority can acquire mortgages, and can hold, improve, or prepare for redevelopment such property: that is, it can use the mortgages to help in redevelopment. This is exactly what both the proposed mortgage revenue bonds and housing revenue bonds will ultimately do, and it seems to me the Act, reasonably construed, authorizes their issuance.
The principal opinion refers to the Housing Development Commission Act of 1969 as representing the legislature’s response to the general problems of financing of low cost housing and the related problems of redlining of neighborhoods by commercial mortgage lenders. However, I fail to see how this later statute controls what the proper interpretation should be of the much earlier adopted Land Clearance for Redevelopment Law. Particularly is this true in light of the express provision at the close of § 99.420(4) of the Land Clearance Act “that no statutory provision with respect to the acquisition, clearance or disposition of property by other public bodies shall restrict an authority or other public bodies exercising powers hereunder, in such functions, unless the legislature shall specifically so state.” I do not believe that the Housing Development Commission Act contains any such restriction or that it can be regarded as preempting or excluding power of the authority to issue the bonds under consideration.
The principal opinion mentions that the authority says that it may finance some loans or real property located outside the urban renewal projects but within the city limits of Kansas City, which the authority considers incidental to a specific land clearance or urban renewal project.2 If the development is “incidental” to a project, then it is associated, related, linked or connected with the project. It seems to me that is sufficient to keep the authority within proper bounds in this respect. If a case arises where this is not true, the matter can be dealt with accordingly from time to time as needed. I do not believe the fact that the authority has in mind such incidental matters means that the issuance of the bonds under consideration is beyond the powers of the authority.
I fear that for us to turn down what seems to be a highly practical and legally permissible means of developing urban renewal areas would be to strike a crippling blow at the Land Clearance for Redevelopment authority and would be contrary to the intention of the legislature as to what such an authority may do. I therefore would uphold the issuance of the bonds by the authority and for these reasons I dissent.

. This proposition seems to me to be somewhat questionable, as the statute, § 99.320(2) defines the authority as “a public body corporate and politic” and does not call it a municipality. Compare § 99.020(2), RSMo 1978 where under the Housing Authorities law a “housing authority” is expressly declared to be a municipal corporation.


. The authority is expressly given the power by § 99.420(4) to purchase, lease or otherwise acquire real estate “necessary or incidental” to a land clearance or urban renewal project and to “improve, clear or prepare for redevelopment or urban renewal any such property,” within its area of operation, which is defined by § 99.-320(1) to be “the area within the municipality.”